 
 
I 
110th CONGRESS 1st Session 
S. 1521 
IN THE SENATE OF THE UNITED STATES 
 
May 24, 2007 
Mr. Feingold (for himself and Mr. Specter) introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To provide information, resources, recommendations, and funding to help State and local law enforcement enact crime prevention and intervention strategies supported by rigorous evidence. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Prevention Resources for Eliminating Criminal Activity Using Tailored Interventions in Our Neighborhoods Act of 2007 or the PRECAUTION Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Purposes. 
Sec. 3. Definitions. 
Sec. 4. National Commission on Public Safety Through Crime Prevention. 
Sec. 5. Innovative crime prevention and intervention strategy grants. 
Sec. 6. Elimination of the Red Planet Capital Venture Capital Program.  
2.PurposesThe purposes of this Act are to— 
(1)establish a commitment on the part of the Federal Government to provide leadership on successful crime prevention and intervention strategies; 
(2)further the integration of crime prevention and intervention strategies into traditional law enforcement practices of State and local law enforcement offices around the country; 
(3)develop a plain-language, implementation-focused assessment of those current crime and delinquency prevention and intervention strategies that are supported by rigorous evidence; 
(4)provide additional resources to the National Institute of Justice to administer research and development grants for promising crime prevention and intervention strategies; 
(5)develop recommendations for Federal priorities for crime and delinquency prevention and intervention research, development, and funding that may augment important Federal grant programs, including the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), grant programs administered by the Office of Community Oriented Policing Services of the Department of Justice, grant programs administered by the Office of Safe and Drug-Free Schools of the Department of Education, and other similar programs; and 
(6)reduce the costs that rising violent crime imposes on interstate commerce. 
3.DefinitionsIn this Act, the following definitions shall apply: 
(1)CommissionThe term Commission means the National Commission on Public Safety Through Crime Prevention established under section 4(a). 
(2)Rigorous evidenceThe term rigorous evidence means evidence generated by scientifically valid forms of outcome evaluation, particularly randomized trials (where practicable). 
(3)SubcategoryThe term subcategory means 1 of the following categories: 
(A)Family and community settings (including public health-based strategies). 
(B)Law enforcement settings (including probation-based strategies). 
(C)School settings (including antigang and general antiviolence strategies). 
(4)Top-tierThe term top-tier means any strategy supported by rigorous evidence of the sizable, sustained benefits to participants in the strategy or to society. 
4.National Commission on Public Safety Through Crime Prevention 
(a)EstablishmentThere is established a commission to be known as the National Commission on Public Safety Through Crime Prevention. 
(b)Members 
(1)In generalThe Commission shall be composed of 9 members, of whom— 
(A)3 shall be appointed by the President, 1 of whom shall be the Assistant Attorney General for the Office of Justice Programs or a representative of such Assistant Attorney General; 
(B)2 shall be appointed by the Speaker of the House of Representatives, unless the Speaker is of the same party as the President, in which case 1 shall be appointed by the Speaker of the House of Representatives and 1 shall be appointed by the minority leader of the House of Representatives; 
(C)1 shall be appointed by the minority leader of the House of Representatives (in addition to any appointment made under subparagraph (B)); 
(D)2 shall be appointed by the majority leader of the Senate, unless the majority leader is of the same party as the President, in which case 1 shall be appointed by the majority leader of the Senate and 1 shall be appointed by the minority leader of the Senate; and 
(E)1 member appointed by the minority leader of the Senate (in addition to any appointment made under subparagraph (D)). 
(2)Persons eligible 
(A)In generalEach member of the Commission shall be an individual who has knowledge or expertise in matters to be studied by the Commission. 
(B)Required representativesAt least— 
(i)2 members of the Commission shall be respected social scientists with experience implementing or interpreting rigorous, outcome-based trials; and 
(ii)2 members of the Commission shall be law enforcement practitioners. 
(3)Consultation requiredThe President, the Speaker of the House of Representatives, the minority leader of the House of Representatives, and the majority leader and minority leader of the Senate shall consult prior to the appointment of the members of the Commission to achieve, to the maximum extent possible, fair and equitable representation of various points of view with respect to the matters to be studied by the Commission. 
(4)TermEach member shall be appointed for the life of the Commission. 
(5)Time for initial appointmentsThe appointment of the members shall be made not later than 60 days after the date of enactment of this Act. 
(6)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made, and shall be made not later than 60 days after the date on which the vacancy occurred. 
(7)Ex officio membersThe Director of the National Institute of Justice, the Director of the Office of Juvenile Justice and Delinquency Prevention, the Director of the Community Capacity Development Office, the Director of the Bureau of Justice Statistics, the Director of the Bureau of Justice Assistance, and the Director of Community Oriented Policing Services (or a representative of each such director) shall each serve in an ex officio capacity on the Commission to provide advice and information to the Commission. 
(c)Operation 
(1)ChairpersonAt the initial meeting of the Commission, the members of the Commission shall elect a chairperson from among its voting members, by a vote of 2/3 of the members of the Commission. The chairperson shall retain this position for the life of the Commission. If the chairperson leaves the Commission, a new chairperson shall be selected, by a vote of 2/3 of the members of the Commission. 
(2)MeetingsThe Commission shall meet at the call of the chairperson. The initial meeting of the Commission shall take place not later than 30 days after the date on which all the members of the Commission have been appointed. 
(3)QuorumA majority of the members of the Commission shall constitute a quorum to conduct business, and the Commission may establish a lesser quorum for conducting hearings scheduled by the Commission. 
(4)RulesThe Commission may establish by majority vote any other rules for the conduct of Commission business, if such rules are not inconsistent with this Act or other applicable law. 
(d)Public hearings 
(1)In generalThe Commission shall hold public hearings. The Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out its duties under this section. 
(2)Focus of hearingsThe Commission shall hold at least 3 separate public hearings, each of which shall focus on 1 of the subcategories. 
(3)Witness expensesWitnesses requested to appear before the Commission shall be paid the same fees as are paid to witnesses under section 1821 of title 28, United States Code. The per diem and mileage allowances for witnesses shall be paid from funds appropriated to the Commission. 
(e)Comprehensive study of evidence-based crime prevention and intervention strategies 
(1)In generalThe Commission shall carry out a comprehensive study of the effectiveness of crime and delinquency prevention and intervention strategies, organized around the 3 subcategories. 
(2)Matters includedThe study under paragraph (1) shall include— 
(A)a review of research on the general effectiveness of incorporating crime prevention and intervention strategies into an overall law enforcement plan; 
(B)an evaluation of how to more effectively communicate the wealth of social science research to practitioners; 
(C)a review of evidence regarding the effectiveness of specific crime prevention and intervention strategies, focusing on those strategies supported by rigorous evidence; 
(D)an identification of— 
(i)promising areas for further research and development; and 
(ii)other areas representing gaps in the body of knowledge that would benefit from additional research and development; 
(E)an assessment of the best practices for implementing prevention and intervention strategies; 
(F)an assessment of the best practices for gathering rigorous evidence regarding the implementation of intervention and prevention strategies; and 
(G)an assessment of those top-tier strategies best suited for duplication efforts in a range of settings across the country. 
(3)Initial report on top-tier crime prevention and intervention strategies 
(A)DistributionNot later than 18 months after the date on which all members of the Commission have been appointed, the Commission shall submit a public report on the study carried out under this subsection to— 
(i)the President; 
(ii)Congress; 
(iii)the Attorney General; 
(iv)the Chief Federal Public Defender of each district; 
(v)the chief executive of each State; 
(vi)the Director of the Administrative Office of the Courts of each State; 
(vii)the Director of the Administrative Office of the United States Courts; and 
(viii)the attorney general of each State. 
(B)ContentsThe report under subparagraph (A) shall include— 
(i)the findings and conclusions of the Commission; 
(ii)a summary of the top-tier strategies, including— 
(I)a review of the rigorous evidence supporting the designation of each strategy as top-tier; 
(II)a brief outline of the keys to successful implementation for each strategy; and 
(III)a list of references and other information on where further information on each strategy can be found; 
(iii)recommended protocols for implementing crime and delinquency prevention and intervention strategies generally; 
(iv)recommended protocols for evaluating the effectiveness of crime and delinquency prevention and intervention strategies; and 
(v)a summary of the materials relied upon by the Commission in preparation of the report. 
(C)Consultation with outside authoritiesIn developing the recommended protocols for implementation and rigorous evaluation of top-tier crime and delinquency prevention and intervention strategies under this paragraph, the Commission shall consult with the Committee on Law and Justice at the National Academy of Science and with national associations representing the law enforcement and social science professions, including the National Sheriffs' Association, the Police Executive Research Forum, the International Association of Chiefs of Police, the Consortium of Social Science Associations, and the American Society of Criminology. 
(f)Recommendations regarding dissemination of the innovative crime prevention and intervention strategy grants 
(1)Submission 
(A)In generalNot later than 30 days after the date of the final hearing under subsection (d) relating to a subcategory, the Commission shall provide the Director of the National Institute of Justice with recommendations on qualifying considerations relating to that subcategory for selecting grant recipients under section 5. 
(B)DeadlineNot later than 13 months after the date on which all members of the Commission have been appointed, the Commission shall provide all recommendations required under this subsection. 
(2)Matters includedThe recommendations provided under paragraph (1) shall include recommendations relating to— 
(A)the types of strategies for the applicable subcategory that would best benefit from additional research and development; 
(B)any geographic or demographic targets; 
(C)the types of partnerships with other public or private entities that might be pertinent and prioritized; and 
(D)any classes of crime and delinquency prevention and intervention strategies that should not be given priority because of a pre-existing base of knowledge that would benefit less from additional research and development. 
(g)Final report on the results of the innovative crime prevention and intervention strategy grants 
(1)In generalFollowing the close of the 3-year implementation period for each grant recipient under section 5, the Commission shall collect the results of the study of the effectiveness of that grant under section 5(b)(3) and shall submit a public report to the President, the Attorney General, Congress, the chief executive of each State, and the attorney general of each State describing each strategy funded under section 5 and its results. This report shall be submitted not later than 5 years after the date of the selection of the chairperson of the Commission. 
(2)Collection of information and evidence regarding grant recipientsThe Commission’s collection of information and evidence regarding each grant recipient under section 5 shall be carried out by— 
(A)ongoing communications with the grant administrator at the National Institute of Justice; 
(B)visits by representatives of the Commission (including at least 1 member of the Commission) to the site where the grant recipient is carrying out the strategy with a grant under section 5, at least once in the second and once in the third year of that grant; 
(C)a review of the data generated by the study monitoring the effectiveness of the strategy; and 
(D)other means as necessary. 
(3)Matters includedThe report submitted under paragraph (1) shall include a review of each strategy carried out with a grant under section 5, detailing— 
(A)the type of crime or delinquency prevention or intervention strategy; 
(B)where the activities under the strategy were carried out, including geographic and demographic targets; 
(C)any partnerships with public or private entities through the course of the grant period; 
(D)the type and design of the effectiveness study conducted under section 5(b)(3) for that strategy; 
(E)the results of the effectiveness study conducted under section 5(b)(3) for that strategy; 
(F)lessons learned regarding implementation of that strategy or of the effectiveness study conducted under section 5(b)(3), including recommendations regarding which types of environments might best be suited for successful replication; and 
(G)recommendations regarding the need for further research and development of the strategy. 
(h)Personnel matters 
(1)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Commission. 
(2)Compensation of membersMembers of the Commission shall serve without compensation. 
(3)Staff 
(A)In generalThe chairperson of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(B)CompensationThe chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(4)Detail of Federal employeesWith the affirmative vote of 2/3 of the members of the Commission, any Federal Government employee, with the approval of the head of the appropriate Federal agency, may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status, benefits, or privileges. 
(i)Contracts for research 
(1)National institute of justiceWith a 2/3 affirmative vote of the members of the Commission, the Commission may select nongovernmental researchers and experts to assist the Commission in carrying out its duties under this Act. The National Institute of Justice shall contract with the researchers and experts selected by the Commission to provide funding in exchange for their services. 
(2)Other organizationsNothing in this subsection shall be construed to limit the ability of the Commission to enter into contracts with other entities or organizations for research necessary to carry out the duties of the Commission under this section. 
(j)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to carry out this section. 
(k)TerminationThe Commission shall terminate on the date that is 30 days after the date on which the Commission submits the last report required by this section. 
(l)ExemptionThe Commission shall be exempt from the Federal Advisory Committee Act. 
5.Innovative crime prevention and intervention strategy grants 
(a)Grants authorizedThe Director of the National Institute of Justice may make grants to public and private entities to fund the implementation and evaluation of innovative crime or delinquency prevention or intervention strategies. The purpose of grants under this section shall be to provide funds for all expenses related to the implementation of such a strategy and to conduct a rigorous study on the effectiveness of that strategy. 
(b)Grant distribution 
(1)PeriodA grant under this section shall be made for a period of not more than 3 years. 
(2)AmountThe amount of each grant under this section— 
(A)shall be sufficient to ensure that rigorous evaluations may be performed; and 
(B)shall not exceed $2,000,000. 
(3)Evaluation set-aside 
(A)In generalA grantee shall use not less than $300,000 and not more than $700,000 of the funds from a grant under this section for a rigorous study of the effectiveness of the strategy during the 3-year period of the grant for that strategy. 
(B)Methodology of study 
(i)In generalEach study conducted under subparagraph (A) shall use an evaluator and a study design approved by the employee of the National Institute of Justice hired or assigned under subsection (c). 
(ii)CriteriaThe employee of the National Institute of Justice hired or assigned under subsection (c) shall approve— 
(I)an evaluator that has successfully carried out multiple studies producing rigorous evidence of effectiveness; and 
(II)a proposed study design that is likely to produce rigorous evidence of the effectiveness of the strategy. 
(iii)ApprovalBefore a grant is awarded under this section, the evaluator and study design of a grantee shall be approved by the employee of the National Institute of Justice hired or assigned under subsection (c). 
(4)Date of awardNot later than 6 months after the date of receiving recommendations relating to a subcategory from the Commission under section 4(f), the Director of the National Institute of Justice shall award all grants under this section relating to that subcategory. 
(5)Type of grantsOne-third of the grants made under this section shall be made in each subcategory. In distributing grants, the recommendations of the Commission under section 4(f) shall be considered. 
(6)Authorization of appropriationsThere are authorized to be appropriated $18,000,000 to carry out this subsection. 
(c)Dedicated staff 
(1)In generalThe Director of the National Institute of Justice shall hire or assign a full-time employee to oversee the grants under this section. 
(2)Study oversightThe employee of the National Institute of Justice hired or assigned under paragraph (1) shall be responsible for ensuring that grantees adhere to the study design approved before the applicable grant was awarded. 
(3)LiaisonThe employee of the National Institute of Justice hired or assigned under paragraph (1) may be used as a liaison between the Commission and the recipients of a grant under this section. That employee shall be responsible for ensuring timely cooperation with Commission requests. 
(4)Authorization of appropriationsThere are authorized to be appropriated $150,000 for each of fiscal years 2008 through 2012 to carry out this subsection. 
(d)ApplicationsA public or private entity desiring a grant under this section shall submit an application at such time, in such manner, and accompanied by such information as the Director of the National Institute of Justice may reasonably require. 
(e)Cooperation with the CommissionGrant recipients shall cooperate with the Commission in providing them with full information on the progress of the strategy being carried out with a grant under this section, including— 
(1)hosting visits by the members of the Commission to the site where the activities under the strategy are being carried out; 
(2)providing pertinent information on the logistics of establishing the strategy for which the grant under this section was received, including details on partnerships, selection of participants, and any efforts to publicize the strategy; and 
(3)responding to any specific inquiries that may be made by the Commission. 
6.Elimination of the Red Planet Capital Venture Capital Program 
(a)Reduction of NASA budgetSection 203 of the National Aeronautics and Space Administration Authorization Act of 2005 (42 U.S.C. 16632) is amended— 
(1)in the matter preceding paragraph (1), by striking $18,686,300,000 and inserting $18,680,300,000; and 
(2)in paragraph (2), by striking $10,903,900,000 and inserting $10,897,900,000. 
(b)ProhibitionThe Administrator of the National Aeronautics and Space Administration may not carry out the Red Planet Capital Venture Capital Program established by the Administrator during the period of fiscal years 2008 through 2012. 
 
